Citation Nr: 0431570	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-37-321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-operative 
residuals of lumbar diskectomy with chronic strain and 
degenerative changes.  


REPRESENTATION

Appellant represented by:	B. S. Girard, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1962 to February 
1966.  

Service connection for a low back disorder was denied by the 
Board of Veterans Appeals (Board) in September 1994, and was 
confirmed by the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") in January 1996.  

By rating action in June 1996, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the low back disability.  In 
February 1998, the Board found that new and material evidence 
had been submitted to reopen the claim and remanded the 
appeal to the RO for additional development and 
readjudication.  In May 1999, the Board denied the claim on a 
de novo basis.  The veteran appealed that decision to the 
Court which, in March 2001 vacated the Board decision and 
remanded the appeal for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In January 2002, the Board 
remanded the appeal to the RO for additional development 
consistent with the ruling of the Court.  

In August 2003, the Board promulgated a decision which denied 
service connection for the low back disability, and the 
veteran appealed to the Court.  In July 2004, the Court 
granted a joint motion to vacate and remand the August 2003 
Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicated the claim of service 
connection for the low back disability.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  

In this case, the parties to the Joint Motion agreed that the 
Board erred under the holding in Stegall, when it failed to 
ensure compliance with all of the instructions in the March 
2003 remand.  Specifically, the Board directed the RO to ask 
each of the health care provider that offered an opinion 
relating the veteran's low back disability to military 
service: (1) whether they had access to and reviewed the 
veteran's service medical records; (2) whether their opinions 
were based on their review of the record or on the 
appellant's statements, and (3) whether they examined the 
veteran before rendering an opinion.  Given the failure to 
obtain the requested medical opinions, the Board is compelled 
to remand the appeal for additional development.  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact all health care providers who 
rendered opinions relating the veteran's 
low back disability to service, in 
particular, Drs. P.W. Tittel, D.H. Jones, 
and M.R. Swenson, and request that they 
respond to the following questions:  

1)	Did they have access to and 
review the veteran's service 
medical records?  

2)	Were their opinions relating the 
low back disorder to service 
based on a review of the service 
medical records or based solely 
on the veteran's statements?  

3)	Was an examination of the veteran 
performed prior to rendering an 
opinion or was the opinion based 
on selected medical information 
provided by the veteran?  

The physicians should provide a complete 
rationale for all opinions and 
conclusions; any opinions should be 
supported by reference to specific 
medical records on file.  If a physician 
is only able to theorize or speculate as 
to this matter, it should be so stated.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If a physician is not 
cooperative in answering the questions, 
or does not respond in a timely manner, 
or is no longer in practice or cannot be 
located, this should be noted in the 
claims folder.

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
38 C.F.R. § 4.2 (2004).  

3.  After the requested development has 
been completed, the RO should 
readjudicate the claim on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished an SSOC that 
addresses all evidence and actions since 
the most recent SSOC in April 2003.  The 
veteran and his attorney should be given 
an opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


